COLLIER, C. J.
This was a proceeding by motion against the sheriff of St. Clair, for the failure to pay over money collected by him on s, fieri facias, at the suit of the defendant in error, against Boyt, Houston and Gilbert. The notice, and the judgment which recites and adopts it, are very special in their recitals, &c. But it is objected that the verdict and judgment thereon, cannot be supported, because, although all the allegations of the notice are affiimed to be true, the verdict is only for the amount of the damages given by statute as a consequence of the sheriff’s default.
This objection questions the Correctness of the judgment, because it shows, that the plaintiff below was entitled to recover not only damages, but the amount of the execution also. This error is beneficial to the sheriff, and consequently not available for him. See, also, Moore v. Coolidge, 1 Porter’s Rep. 280.
The judgment is consequently affirmed.